Case 18-09243-JJG-11               Doc 138-1          Filed 01/16/19      EOD 01/16/19 16:37:18   Pg 1 of 7



 Scotty's Holdings Report W/E
 12/16/18:
                                      Post-Filing         Post-Filing
                                       Budget               Actual
                                    12/12 to 12/16      12/12 to 12/16    Variance

  Company Restaurant Sales               $308,000            $327,350        $19,350

  Managed Restaurant Sales                258,000             289,526         31,526

  Managed Restaurant Fees                  20,686              23,162         $2,476

    Total Cash In Flows                   328,686             350,512         21,826

  Payroll                                       0                   0                0

  US Foods ACH                            (78,080)           (104,857)       (26,777)

  Liquor ACH                              (18,960)            (15,261)         3,699

  Sales/F&B Tax                                 0                    0               0

  Rents                                         0                    0               0

  Huntington & Leases                           0                    0               0

  Rewards Network                               0             (16,917)       (16,917)

  Insurance                                      0                   0               0

  Bank & CC Fees                                 0                   0               0

  Chase &AMEXCCPmts                              0                   0               0

   Utilities                                (8,000)             (8,009)              (9)

  Web/Data Contracts                             0              (8,041)        (8,041)

  Change orders                             (6,000)              (655)         5,345

  CRO                                            0                   0               0

  Professional Fees (BK Support)                 0                   0               0

  Restaurant Operating Expenses                  0               (331)          (331)

  Retainer /Trustee Fees                         0                   0               0

  Cleared Checks                                 0              (4,614)        (4,614)

  Total Cash Out Flows                   (111,040)           (158,685)       (47,645)

 1 Net Cash Change                        217,646             191,827        (25,819)

  Beginning Cash Balance                  359,654             359,654                0

 . Ending Cash Balance                   $577,300            $551,481       ($25,819)




                                                       EXHIBIT 1
Case 18-09243-JJG-11   Doc 138-1   Filed 01/16/19   EOD 01/16/19 16:37:18   Pg 2 of 7
Case 18-09243-JJG-11   Doc 138-1   Filed 01/16/19   EOD 01/16/19 16:37:18   Pg 3 of 7
Case 18-09243-JJG-11   Doc 138-1   Filed 01/16/19   EOD 01/16/19 16:37:18   Pg 4 of 7
Case 18-09243-JJG-11   Doc 138-1   Filed 01/16/19   EOD 01/16/19 16:37:18   Pg 5 of 7
Case 18-09243-JJG-11   Doc 138-1   Filed 01/16/19   EOD 01/16/19 16:37:18   Pg 6 of 7
Case 18-09243-JJG-11   Doc 138-1   Filed 01/16/19   EOD 01/16/19 16:37:18   Pg 7 of 7
